Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/09/2022 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-6, 8, 11-13, 21-28 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
Claims 26-28 have been added.
Claim 7 has been cancelled.

DETAILED ACTION
This action is responsive to application No. 16141301 filed on 09/25/2018.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of 1-8, 11-13, 21-25 in the reply filed on 01/24/2022 is acknowledged.
Allowable subject matter 
Claims 2-3, 22-23, 24 & 27 are objected to as being dependent upon a rejected base claim (independent claims 1 & 21), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kimura et al. (US 2017/0271517).
With respect to dependent claims 2 & 22 the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the interstitial hydrogen behaves exclusively as a donor in the semiconducting oxide layer, and the rejected interstitial hydrogen is positively charged atomic hydrogen”.
With respect to dependent claims 3 & 23 the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the interstitial hydrogen behaves exclusively as an acceptor in the semiconducting oxide layer, and the rejected interstitial hydrogen is negatively charged atomic hydrogen”.
With respect to dependent claims 24 & 27 the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the interstitial hydrogen behaves as both a donor and an acceptor to the semiconducting oxide layer, and behaves exclusively as a donor to the semiconducting interlayer, the metal in the contact metal layer has a sufficient SBH to induce an interfacial electric field between the semiconducting interlayer and the contact metal layer to reject interstitial hydrogen from entering the semiconductor device through the contact stack”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 11-13, 21, 25-26, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2017/0271517).
Regarding independent claim 1, Kimura et al. teach an integrated circuit comprising:
a substrate (Fig. 3, element 201); 
a semiconductor device (Figs. 1A & 3, element 200) on the substrate; and
a contact stack (Fig. 3, elements 235a, 240a, 285a) above the substrate and coupled to the semiconductor device, 
the contact stack includes: 
a contact metal layer (Fig. 3, element 285a, paragraph 0183 discloses tungsten, platinum etc. which is the same material as the instant application); and 
a semiconducting oxide layer (Fig. 3, element 235a, paragraph 0189 discloses indium zinc oxide which is the same material as the instant application) below the contact metal layer, 
wherein the semiconducting oxide layer includes a semiconducting oxide material (paragraph 0189 discloses indium zinc oxide which is the same material as the instant application), and
a semiconducting interlayer (Fig. 3, element 240a, paragraph 0183 discloses a semiconducting material) between the contact metal layer and the semiconducting oxide layer.
Regarding claim 4, Kimura et al. teach herein the semiconducting oxide material is an n-type material or a p-type material (paragraph 0189).
Regarding claim 5, Kimura et al. teach wherein the semiconducting oxide material is an n-type material selected from the group consisting of ZnO, CdO, In.sub.2O.sub.3, Ga.sub.2O.sub.3, SnO.sub.2, IGZO, IZO, ITO, GZO, and TiO.sub.2, and the metal in the contact metal layer includes a material selected from the group consisting of Sn, W, Ir, Pt, Ru, Rh, and Ni (paragraph 0189 & 0183).
Regarding claim 11, Kimura et al. teach wherein the semiconductor device is a transistor (Fig. 1A, element 200, paragraph 0114), and the contact stack is a source electrode of the transistor, or a drain electrode of the transistor (paragraph 0123).
Regarding claim 12, Kimura et al. teach wherein the contact stack is a contact plug or a via of the integrated circuit (paragraph 0123).
Regarding claim 13, Kimura et al. teach further comprising: a contact plug (Fig. 3, element 285a) adjacent to the contact stack.
Regarding independent claim 21, Kimura et al. teach a computing device comprising:
a circuit board (paragraph 0004 disclose a circuit which would naturally be placed on a circuit board); and 
an integrated circuit (IC) (Figs. 1A & 3, element 1000) coupled to the circuit board, wherein the IC includes: 
a contact stack (Fig. 3, elements 235a, 240a, 285a) above a substrate (Fig. 3, element 201) and coupled to a semiconductor device (Figs. 1A & 3, element 200),
wherein the contact stack includes: 
a contact metal layer (Fig. 3, element 285a, paragraph 0183 discloses tungsten, platinum etc. which is the same material as the instant application); and 
a semiconducting oxide layer (Fig. 3, element 235a, paragraph 0189 discloses indium zinc oxide which is the same material as the instant application) below the contact metal layer, 
wherein the semiconducting oxide layer includes a semiconducting oxide material (paragraph 0189 discloses indium zinc oxide which is the same material as the instant application), and
a semiconducting interlayer (Fig. 3, element 240a, paragraph 0183 discloses a semiconducting material) between the contact metal layer and the semiconducting oxide layer.
Regarding claim 25, Kimura et al. teach wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, App. No. 16/141,3015 Examiner: Ahmed, Shahed Docket No. AB1725-USArt Unit: 2813an accelerometer, a gyroscope, a speaker, and a camera coupled with the circuit board (paragraph 0603).
Regarding claims 26 & 28, Kimura et al. teach the contact metal layer includes a metal (paragraph 0183 discloses tungsten, platinum etc. which is the same material as the instant application for the contact metal layer) with a sufficient Schottky-barrier height (SBH) to induce an interfacial electric field between the semiconducting oxide layer and the contact metal layer to reject interstitial hydrogen from entering the semiconductor device through the contact stack (oxide 235a including indium zinc oxide has a function of capturing hydrogen diffused from an insulator such as the insulation 280, whereby hydrogen can be prevented from being diffused in to the oxide 230 (230b) described in paragraph 0189-0191 to reduce diffusion into the channel layer (230b) through the conductive contact stack (the hydrogen diffusion can be reduced if the hydrogen diffused through the conductor 240a), furthermore, the structure taught by the reference is identical or substantially identical to that of the claims, therefore, the claimed properties or functions are presumed to be implied. In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2017/0271517).
Regarding claim 6, Kimura et al. teach wherein the semiconducting oxide material is a p-type material selected from the group consisting of SnO, Cu.sub.2O, CuO, VO.sub.2, NiO, ZnRh.sub.2O.sub.4, AlCuO.sub.2, SrCu.sub.2O.sub.2, and La.sub.2SeO.sub.2, and the metal in the contact metal layer includes Mn, Zn, or Cr (reversing the doping type and material would be obvious to one of ordinary skill in the art, MPEP 2144.04.VI.A).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2017/0271517).
Regarding claim 8, Kimura et al. teach wherein the semiconducting interlayer includes a material selected from the group consisting of InAs, InSb, InP, InN, CdSe, Sn02, and TiO2 when the semiconducting oxide material is an n-type material, or the semiconducting interlayer includes a material selected from the group consisting of Ge, Si, GaSb, AlSb, InSb, and CdTe when the semiconducting oxide material is a p-type material (Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known semiconductor material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.).

	




Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/SHAHED AHMED/
Primary Examiner, Art Unit 2813